DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  recitation of “space” should be replaced with - - spaced - - to correct usage/typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,950,886 to Siegal.
Siegal ‘886 teaches limitations for a “system for providing a toolless bolt and ratcheting nut set” – as shown and described, “the system comprising: a bolt” – 38, “comprising a bolt head” – 14, “and a shaft having a length and a shaft diameter” – 52, “the shaft comprises a set of connection teeth equally spaced along the length of the shaft” – thread crests, “and a ratcheting nut having a through hole having an inner diameter matching the shaft diameter” – 100, “the ratcheting nut comprises a nut body” – as shown in Fig’s 5-11 and including 130, “and a connection arm containing a set of 10connection grooves equally space along the through hole” – as shown between thread the female thread crests 42, “wherein the connection teeth and the connection grooves are oriented to engage each other permitting movement of the ratcheting nut along the shaft towards the bolt head and preventing movement of the ratcheting nut along the shaft away from the bolt head” – as shown and described.  

As regards claim 2, reference teaches further limitation of “the two or more connection teeth engage an corresponding number of connection grooves” – as shown and described.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,950,886 to Siegal.
As regards claim 3, although Siegal ‘886 teaches a bolt, the reference doesn’t teach further limitation of “the bolt is made of metal”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to manufacture the bolt from metal as such is well known in the art for reasons of strength for example and such modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
As regards claim 4, reference doesn’t teach limitation of “the ratcheting nut is made of metal”. It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to manufacture the prior art nut from metal instead of plastic since the resiliency of metal is well known in the art and would have allowed for strength of the joint to be increased without  substantial change in size for example and wherein such modification would not otherwise affect function of the arrangement.
As regards claim 5, although reference explicitly describes “retainer 100 is advantageously made of plastic, rubber or other plastic-like and rubber-like materials”, the reference doesn’t explicitly disclose “the bolt and the ratcheting nut are made of a synthetic polymer”.   ”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to manufacture the bolt from a synthetic polymer such as plastic or fiber-reinforced plastic etc as such is well known in the art for reasons of anti-corrosion for example and such modification would not otherwise affect function of the arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2018/0058609 to Van Hulst discloses a similar ratcheting nut and bolt arrangement as that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677